Case 2:20-cv-07834-MCS-AFM Document 57 Filed 03/09/21 Page 1 of 1 Page ID #:1368




                      UNITED STATES COURT OF APPEALS                       FILED
                             FOR THE NINTH CIRCUIT                          MAR 9 2021
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
  SELANE PRODUCTS, INC., on behalf of             No.   21-55123
  itself and all others similarly situated,
                                                  D.C. No.
                  Plaintiff-Appellant,            2:20-cv-07834-MCS-AFM
                                                  Central District of California,
    v.                                            Los Angeles

  CONTINENTAL CASUALTY                            ORDER
  COMPANY,

                  Defendant-Appellee.

  Before: M. SMITH and BUMATAY, Circuit Judges.

         Appellant’s motion to expedite (Docket Entry No. 17) is granted in part.

         The request to expedite briefing is granted. No streamlined extensions of

  time will be approved. See 9th Cir. R. 31-2.2(a)(1). The opening brief has been

  filed. The answering brief is due March 26, 2021. The optional reply brief is due

  within 7 days after service of the answering brief.

         The request to expedite calendaring is granted in part. The Clerk will place

  this appeal on the next available calendar. See 9th Cir. Gen. Order 3.3(f).




  AC/MOATT
